Citation Nr: 0710727	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-34 963	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial schedular evaluation of 
service-connected degenerative changes of the lumbar spine, 
evaluated as 10 percent disabling from July 1, 2003.

2.  Entitlement to a higher initial evaluation of service-
connected left ear hearing loss, evaluated as non-compensably 
(zero percent) disabling from July 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1983 to June 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized rating issues as set forth on the title page.  
(The Board recognizes that a 100 percent rating was 
temporarily assigned from September 7, 2004, to November 1, 
2004, for the low back disability based on the need for 
convalescence following surgery.  The decision below 
addresses only the 10-percent schedular rating, which is the 
issue developed for appellate review.)

The veteran has submitted new evidence in the form of medical 
treatment records from April to June 2005, some of which 
relate to the lumbar spine issue on appeal.  The veteran 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 U.S.C. § 20.1304(c) 
(2006).  

By an April 2005 decision, the St. Louis RO assigned a 
separate 10-percent rating for right lower extremity 
radiculopathy due to the service-connected degenerative 
changes of the lumbar spine and thereby made clear that the 
service-connected low back disability included intervertebral 
disc syndrome.  Under current criteria for rating the spine, 
see 38 C.F.R. § 4.71a (2006) (note 1 under the general rating 
formula for diseases of the spine), separate ratings may be 
assigned for neurologic abnormalities.  The veteran was given 
opportunity to appeal the separate 10-percent rating assigned 
for the radiculopathy, but he did not.  Consequently, the 
decision below does not address it.

(Consideration of the appellant's claim for an increased 
evaluation of his service-connected left hear hearing loss is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

The veteran's degenerative changes of the lumbar spine are 
evidenced by forward flexion limited by pain to as little as 
70 degrees, without incapacitating episodes.


CONCLUSION OF LAW

The criteria for a higher initial rating for the veteran's 
degenerative changes of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5242, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2004.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence he had pertaining to his claim 
so that the RO could assist him in obtaining it.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews and the text of the relevant portions of the VA 
regulations.  The SOC also apprised the veteran of the 
changes in the criteria for evaluating disabilities of the 
spine.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The veteran underwent a pain management back examination in 
January 2002, 18 months prior to retiring from military 
service.  The veteran gave a history of back pain that began 
12 years previously.  He complained of pain that was 
increased with sitting and rising to the standing position.  
Pain was diminished with nonsteroidal anti-inflammatory drugs 
and limitation of activity.  MRI examination was consistent 
with multilevel degenerative change and a central disc 
extrusion at the L5-S1 level.  

On examination, the veteran's lumbar spine was moderately 
tender to palpation.  There was some tenderness over the pre-
sacral area.  Straight leg raise test was positive to an 
angle of 45 degrees in the left lower extremity, and negative 
to 60 in the right.  Deep tendon reflexes were 2+ and 
physiologic bilaterally in the lower extremities at the level 
of the knees and ankles.  It was the examiner's opinion that 
the veteran's lower back and radicular left lower extremity 
pain was due to degenerative disc disease of the lumbosacral 
spine.  

The veteran's January 2003 separation examination noted 
chronic lumbar back pain and decreased lumbar range of 
motion, but the degree of limitation was not noted.  

The veteran was afforded a compensation and pension 
examination at a military clinic in March 2003, prior to 
retirement.  The veteran reported that he originally injured 
his low back while doing physical training in 1984.  He 
reported that he had been treated in the past with Motrin, 
Flexeril, physical therapy, and spinal injections, with good 
results.  The veteran was presently asymptomatic and on no 
medications for his back.  On examination, the veteran's back 
was straight, with negative deformity, normal posture, and 
negative muscle spasm.  The veteran exhibited full range of 
motion without pain or restriction, though the range of 
motion was not reported in degrees.  

By a May 2003 rating decision, the veteran was service 
connected for degenerative changes of the lumbar spine at L5-
S1, rated as 10 percent disabling effective July 1, 2003, the 
day following separation from active duty.  38 C.F.R. 
§ 3.400(b)(2) (2006).  The veteran disagreed with the 10 
percent rating.

The veteran was afforded a VA examination in July 2004.  The 
history of the back pain was reviewed.  He reported that he 
had a flare-up every six to 12 months that caused severe pain 
for three to four weeks.  He reported using a TENS unit when 
he had flare-ups, allowing him to continue work, albeit 
without heavy lifting and with some limitations in range of 
motion.  He described the pain as a stabbing and burning type 
pain located in the lower back that radiated down the right 
posterior thigh, recently as far down as the knee, and also 
recently some pains radiating to the left thigh.  He denied 
any loss of control of bowel or bladder related to his back.  

On examination, the spine was found to be in normal alignment 
with some mild palpable tenderness in the lumbar region.  
Deep tendon reflexes were 2+ bilaterally in the lower 
extremities.  Lower extremity strength was 5/5 bilaterally.  
He was able to heel and toe walk without difficulty.  
Straight leg raise test was negative bilaterally.  Range of 
motion testing revealed forward flexion to 70 degrees, 
extension to 20 degrees, and lateral bending and rotation 
both to 30 degrees bilaterally.  The veteran experienced pain 
with range of motion in all planes, especially with forward 
flexion.  There was no change in range of motion following 
repetitive movement.  X-rays revealed degenerative disc 
disease with radicular symptoms.  

The veteran's claim remained denied following the July 2004 
examination.  In September 2004, the veteran underwent a 
decompressive lumbar hemi-laminectomy for excision of a 
herniated disc on the right of L4-L5.  Post-operatively, the 
diagnosis was herniated lumbar disc, right L4-L5, with foot 
drop.  Thereafter, the veteran was afforded another VA spine 
examination in February 2005.  

The February 2005 spine examination again reviewed the 
veteran's history and current complaints, including that 
flare-ups now occurred every third week or so, and lasted 
approximately two or three days.  The back problem caused 
pain at work, but the veteran had not lost any time at work 
because of it, and he denied his back interfering with daily 
activities.  He also denied pain radiation, but it was noted 
that he had a right foot drop since surgery, which had 
leveled off.  The veteran used no back braces, but the 
examiner suggested that the veteran might need a foot drop 
splint in the future.  

On examination, the veteran's foot drop was obvious when 
walking.  There was slight mid-lumbar area tenderness.  Range 
of motion testing revealed forward flexion to 80 degrees, 
extension to 20 degrees, and lateral bending and rotation 
both to 30 degrees bilaterally.  Range of motion was limited 
by pain at all extremes, and repeated motion testing did not 
change the results.  Deep tendon reflexes were bilaterally 
equal and adequate.  Straight leg raising test was negative.  
Motor and sensory were within normal limits except for slight 
right lower extremity increased sensitivity to pinprick.  

An April 2005 rating decision continued the veteran's 10 
percent rating for the veteran's degenerative changes of the 
lumbar spine, and also granted service connection for 
radiculopathy of the right lower extremity based on the 
finding of right foot drop secondary to his service-connected 
lumbar spine disability.  (As noted in the introduction, the 
separate rating for neurologic abnormality is not now before 
the Board.)

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's lumbar 
spine claim as a claim for a higher evaluation of an original 
award, effective from the date of award of service 
connection, excluding consideration of the period during 
which a temporary 100-percent rating has been assigned for 
convalescence.

The veteran's lumbar spine degenerative changes were 
evaluated utilizing Diagnostic Code 5003.  38 C.F.R. § 4.71a.  
Diagnostic Code 5003, in turn, calls for rating the 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic code(s), a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed.  In the absence of limitation of 
motion, a 10 percent rating is for application with x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups.  A 20 percent rating is for 
application with x-ray evidence of involvement of two or more 
major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  Here, 
as noted above, the effects of pain on use and functional 
loss were taken into account in assessing the range of motion 
of the veteran's lumbar spine.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The veteran was notified of 
these changes in the SOC issued in August 2004.  Because 
these changes became effective during the pendency of the 
claim, the Board must determine whether the revised version 
is more favorable to the veteran.  See VAOPGCPREC 7-2003.  
However, even if the Board finds the revised version more 
favorable, the reach of the new criteria can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000.

At the time of the veteran's original claim in February 2003, 
limitation of motion of the lumbar spine was evaluated 
utilizing the rating criteria found at Diagnostic Code 5292 
(old criteria).  38 C.F.R. § 4.71a (2003).  Under Diagnostic 
Code 5292, a 10 percent rating is for application when there 
is slight limitation of the lumbar spine, a 20 percent rating 
is for application when there is moderate limitation of 
motion, and a 40 percent rating is for application when there 
is severe limitation of motion.  Id.  

For VA rating purposes, the normal range of motion of the 
lumbar spine is 90 degrees of flexion, 30 degrees of 
extension, and 30 degrees of both lateral flexion and 
rotation, bilaterally.  38 C.F.R. § 4.71a, Plate V.  (2006).  

As noted, the veteran's pre-separation examination determined 
that the veteran had full range of motion of the lumbar 
spine, without pain or restriction.  The July 2004 VA 
examiner found that the veteran's range of motion was normal 
except for a 20 degree loss in flexion, and a 10 degree loss 
in extension.  There was pain on movement, but it was 
throughout the range of motion, and not identified as a 
limiting factor.  There was no range of motion decrement due 
to repetitive movement.  The February 2005 examination showed 
slight improvement in range of motion over the July 2004 
examination, with flexion decreased by 10 degrees.  All 
limitations were imposed by pain at the extremes.  Repetitive 
motion testing did not alter the results.  

The old rating criteria are admittedly very subjective, but, 
given that the objective findings show only minimal decrement 
in range of motion, and only in flexion and extension, the 
Board finds that, utilizing the old rating criteria, the 
veteran's lumbar spine disability picture more nearly 
approximates the criteria required for the currently assigned 
10 percent rating for slight limitation of motion of the 
lumbar spine.  A higher, 20 percent, rating is not warranted 
under the old criteria because, in the Board's opinion, the 
minimally decreased range of motion of the spine does not 
rise to the level of moderate disability.

As noted, the changes to rating disabilities of the spine 
that became effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provide for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  The General Rating 
Formula is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  As noted above, this has occurred here, 
resulting in a separate 10 percent rating for radiculopathy 
of the right lower extremity based on the finding of right 
foot drop secondary to the veteran's service-connected lumbar 
spine disability.

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

As noted, the two examinations conducted since implementation 
of the new rating criteria respectively reported the flexion 
of the veteran's lumbar spine was 70 and 80 degrees and 
combined motion of 210 and 220.  Thus, the veteran's 
degenerative changes of the lumbar spine warrants the 
presently assigned 10 percent rating under the new rating 
criteria.  A higher, 20 percent evaluation is not warranted 
under the current rating criteria because the veteran's 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, and the combined range of motion of the 
thoracolumbar spine is at least 210 degrees, well in excess 
of the upper limit for award of a 20 percent evaluation.  
Moreover, there is no evidence of muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

When evaluating the veteran's disability as intervertebral 
disc syndrome (IVDS) based on the September 2004 
decompressive lumbar hemi-laminectomy, not even a 10-percent 
rating would be warranted on the basis of incapacitating 
episodes because there is no evidence of any incapacitating 
episode as defined by regulation.  An incapacitating episode 
is defined as a period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a physician, and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (2).  The veteran has described severe flare-ups, 
but there is no indication that he has been prescribed bed 
rest.  In fact, the veteran even noted that he had not lost 
work, but had used various treatment modalities to work 
through the flare-ups.

In sum, rating the veteran's degenerative changes on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
this disability warrants the currently assigned 10 percent 
evaluation under both the old and the new rating criteria, 
and a higher evaluation is not warranted under either the old 
or new criteria.  This is so since the date of award of 
service connection, with the exception of the 38 C.F.R. 
§ 4.30 rating already awarded.  


ORDER

The criteria for a higher schedular rating for the veteran's 
degenerative changes of the lumbar spine have not been met, 
and the claim is denied.


REMAND

Regarding the veteran's claim for a compensable evaluation of 
his service-connected left ear hearing loss, the Board notes 
that the most recent medical evidence of record related to 
his hearing loss is the report of a July 2004 VA audiological 
examination.  As this information is now nearly three years 
old, and because the veteran has claimed to have experienced 
a worsening of hearing loss since the examination, the Board 
finds that the evidence is inadequate for the purpose of 
evaluating the veteran's current degree of disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595  (1991) (where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  The Board will therefore remand to afford the 
veteran a new VA audiological examination in order to 
determine his current degree of disability.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA audiological 
examination by a qualified examiner 
to determine the current level of 
disability as regards his service-
connected left ear hearing loss.  
Puretone thresholds and speech 
discrimination scores necessary to 
apply the rating criteria should be 
obtained.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The AOJ should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AOJ's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

2.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issue 
remaining on appeal in light of all 
information or evidence received.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


